DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/06/2021. 
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “However, Dandin fails to disclose a switch as recited in amended claim 1. While Dandin discloses transistor 108, Dandin does not disclose a transistor and a switch. As such, Dandin fails to teach or suggest a switch configured to switch based on the pulse signal, as claimed.”
Examiner’s Response: Examiner respectfully disagrees. The pulse generation circuit may be interpreted as reset logic circuit (RLC), quenching logic circuit (QLC) 112 and
the delay module 113 since all three circuits are used to make pulse signals R and Q (Dandin, Fig. 1, Column 3, Lines 51-63, Column 4, Lines 45-55).


Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to the same interpretation of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/06/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Specification
The disclosure is objected to because of the following informalities:
Applicant’s Specification page 70 lines 11-14 recites: 
“The imaging apparatus as stated in paragraph (1) above, in which the switch (315) is turned off when the pulse signal is input and turned off when the pulse signal is not input.”.  
Examiner suggests amending the specification to recite:
”The imaging apparatus as stated in paragraph (1) above, in which the switch (315) is turned off when the pulse signal is input and is turned on when the pulse signal is not input.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandin (US 9671284 B1).

Regarding claim 1, Dandin teaches a light detecting device (Dandin, Fig. 1) comprising:
an avalanche photodiode (Dandin, Fig. 1, SPAD 200, Column 3, Lines 27-50); 
a current source coupled to a first terminal of the avalanche photodiode (Dandin, Fig. 1, Active load 104, column 4, Lines 12-31); 

a pulse generation circuit configured to output a pulse signal in synchronism with the pixel signal (Dandin, Fig. 1, QLC 108, RLC 114 and D113, Column 3, Lines 51-63, Column 4, Lines 45-55, The pulse signal may be either signal R or Q.); 
a transistor, wherein a gate of the transistor is coupled to the pulse generation circuit and a drain or a source of the transistor is coupled to the first terminal (Dandin, Fig. 1, transistor 106 or transistor 108, Column 3, Lines 37-50); and 
a switch configured to switch based on the pulse signal (Dandin, Fig. 1, The other of transistor 106 or transistor 108, Column 3, Lines 37-50 and 51-63, Column 4, Lines 45-55).

Regarding claim 3, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the switch is disposed between the current source and the first terminal (Dandin, Fig. 1, Both transistor 106 or transistor 108 are disposed between the current source and the first terminal.).

Regarding claim 4, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the first terminal is a cathode of the avalanche photodiode (Dandin, Fig. 1).

Regarding claim 5, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the transistor pulls in an input current flowing through 

Regarding claim 7, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the pulse generation circuit outputs the pulse signal of a predetermined width upon detection of the pixel signal (Dandin, Column 4, Lines 45-57, The pulse is the predetermined time tHOLDOFF).

Regarding claim 8, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the current source includes a MOSFET (Dandin, Fig. 1, Active load (pFET) 104,  Column 4, Lines 12-31).

Regarding claim 9, Dandin teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the output circuit outputs the pixel signal on a basis of a potential of the first terminal (Dandin, Fig. 1, threshold discriminator 110, Column 4, Lines 45-57).

Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga et al. (US 2014/0103196 A1).


an avalanche photodiode (Soga, Fig. 1, photodiode 10m Paragraph 0034); 
a current source coupled to a first terminal of the avalanche photodiode (Soga, Fig. 1, Current Source 16, Paragraph 0039, The current source is coupled to a first terminal of the photodiode through switching elements 20a/b, buffer 14 and inverter 18.); 
an output circuit coupled to the first terminal and configured to output a pixel signal (Soga, Fig. 1, Buffer 14, Paragraph 0036); 
a pulse generation circuit configured to output a pulse signal in synchronism with the pixel signal (Soga, Fig. 1, Inverter 18, Paragraphs 0039-0040); 
a transistor wherein a gate of the transistor is coupled to the pulse generation circuit and a drain or a source of the transistor is coupled to the first terminal (Soga, Fig. 1, Transistor 12, Paragraph 0035, The gate of transistor 12 is coupled to the pulse generation circuit through the transistor itself and buffer 14 and a drain or a source of the transistor is coupled to the first terminal.); and 
a switch configured to switch based on the pulse signal (Soga, Fig. 1, Switches 20a and 20b, Paragraphs 0039-0040, The switch is interpreted as both 20a and 20b, 20b is configured to switch based on the pulse signal.).

Regarding claim 2, Soga teaches light detecting device according to claim 1 (see claim 1 analysis), wherein the switch is turned off when the pulse signal is input and is turned on when the pulse signal is not input (Soga, Paragraph 0040).

Regarding claim 10, Soga teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the switch includes a plurality of transistors (Soga, Paragraph 0039, The switch is interpreted as both 20a and 20b which can be formed with transistors.)

Claim(s) 1-2, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuchi (US 2019/0113385 A1).

Regarding claim 1, Fukuchi teaches a light detecting device (Fukuchi, Figs. 1 -2) comprising:
an avalanche photodiode (Fukuchi, Fig. 1, APD 1, Paragraph 0020);
 a current source coupled to a first terminal of the avalanche photodiode (Fukuchi, Fig. 1, resistor element 2, Paragraph 0019-0020, The resistor acts as a current source.); 
an output circuit coupled to the first terminal and configured to output a pixel signal (Fukuchi, Figs. 1-2, Current detecting unit 3, Paragraph 0020); 
a pulse generation circuit configured to output a pulse signal in synchronism with the pixel signal (Fukuchi, Fig. 1, quench signal generating unit 5, Paragraph 0020); 
a transistor, wherein a gate of the transistor is coupled to the pulse generation circuit and a drain or a source of the transistor is coupled to the first terminal (Fukuchi, Fig. 2, Transistor T1 or T2, The gates of transistors T1 or T2 are coupled to the pulse generation section through the transistor itself or through APD1 and transistor 6. The 
a switch configured to switch based on the pulse signal (Fukuchi, Fig. 1, Transistor 6, Paragraph 0021 and 0065).

Regarding claim 2, Fukuchi teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the switch is turned off when the pulse signal is input and is turned on when the pulse signal is not input (Fukuchi, Paragraph 0065).

Regarding claim 4, Fukuchi teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the first terminal is a cathode of the avalanche photodiode (Fukuchi, Fig. 1, The first terminal is considered to be the cathode.).

Regarding claim 9, Fukuchi teaches the light detecting device according to claim 1 (see claim 1 analysis), wherein the output circuit outputs the pixel signal on a basis of a potential of the first terminal (Fukuchi, Paragraph 0020).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dandin (US 9671284 B1) in view of Zappa et al. (US 2001/0020673 A1).

Regarding claim 6, Dandin teaches the light detecting device according to claim 5 (see claim 5 analysis), wherein the transistor (Dandin, Fig. 1, Transistor 108 is interpreted as the transistor) is coupled between the first terminal (Dandin, Fig. 1, SPAD 200) and a reference voltage (Dandin, Fig. 1, VQ).
However, Dandin does not teach the reference voltage is ground.
In reference to Zappa et al. (hereafter referred as Zappa) Zappa teaches an SPAD (Zappa, Fig. 1, SPAD 1, Paragraph 0028);  wherein a transistor is coupled between the first terminal and ground (Zappa, Paragraph 0030).
These arts are analogous since they are both related to SPAD pixel circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Dandin with the reference voltages as seen in Zappa since they are known reference voltages used to operate a SPAD circuit and would provide similar and expected results of operating the SPAD circuit.

Claims 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dandin (US 9671284 B1) in view of Mandai et al. (US 2018/0090526 A1).


In reference to Mandai et al. (hereafter referred as Mandai), Mandai teaches wherein the avalanche photodiode is formed on a first semiconductor substrate (Mandai, Fig. 3A, Sensor Wafer 302, Paragraph 0041 and 0043), and at least one of the current source (Mandai, Fig. 3C, transistor 364, Paragraph 0064), the output circuit (Mandai, Fig. 3C, buffer circuit 368, Paragraph 0065), or the transistor (Mandai, Fig. 3C, gating transistor 356, Paragraph 0062) is formed on a second semiconductor substrate (Mandai, Fig. 3A, circuit wafer 304, Paragraph 0041) stacked on the first semiconductor substrate (Mandai, Fig. 3A).
These arts are analogous since they are both related to SPAD pixel circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Dandin with the method of placing the SPAD and readout circuitry on separate substrates as seen in Mandai to optimize the fabrication process of the SPAD regions and the electrical circuitry (Mandai, Paragraph 0028) and to increase the fill factor of the SPAD regions (Mandai, Paragraph 0004). 


an avalanche photodiode (Dandin, Fig. 1, SPAD 200, Column 3, Lines 27-50); 
a current source coupled to a first terminal of the avalanche photodiode (Dandin, Fig. 1, Active load 104, column 4, Lines 12-31); 
an output circuit coupled to the first terminal and configured to output a pixel signal (Dandin, Fig. 1, threshold discriminator 110, Column 4, Lines 45-57); 
a pulse generation circuit configured to output a pulse signal in synchronism with the pixel signal (Dandin, Fig. 1, QLC 108, RLC 114 and D113, Column 3, Lines 51-63, Column 4, Lines 45-55, The pulse signal may be either signal R or Q.); 
a transistor, wherein a gate of the transistor is coupled to the pulse generation circuit and a drain or a source of the transistor is coupled to the first terminal (Dandin, Fig. 1, transistor 106 or transistor 108, Column 3, Lines 37-50); and 
a switch configured to switch based on the pulse signal (Dandin, Fig. 1, The other of transistor 106 or transistor 108, Column 3, Lines 37-50 and 51-63, Column 4, Lines 45-55).
However, Dandin does not teach an imaging system comprising: a lighting apparatus configured to emit irradiation light; and the light detecting device configured to receive reflected light stemming from the irradiation light.
In reference to Mandai, Mandai teaches an imaging system (Mandai, Figs. 1 and 8) and comprising: 
a lighting apparatus configured to emit irradiation light (Mandai, Fig. 1, Emitter 102, Paragraph 0036); and 

wherein the light detecting device includes an avalanche photodiode (Mandai, Figs. 3 and 7, Paragraphs 0043 and 0105).
These arts are analogous since they are both related to SPAD pixel circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Dandin with the method of using the sensor in a device with a light emitting apparatus as seen in Mandai since it is a known use for SPAD image sensors and would allow the device to determine distances of targets using time-of flight based on the emitted light (Mandai, Paragraphs 0003, 0037 and 0103).
Claim 1 is rejected for the same reasons as claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/           Examiner, Art Unit 2698        


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698